 

Exhibit 10.3

 



AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 3 (this “Amendment”) to the Employment Agreement of Paul
McGinn dated July 25, 2012, as amended effective August 1, 2013, as further
amended effective March 20, 2015 (as amended, the “Employment Agreement”) is
effective as of May 1, 2015 (the “Effective Date”), and entered into by and
among CiG Wireless Corp., a corporation incorporated in the State of Nevada (the
“Company”) and Paul McGinn (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive previously entered into the Employment
Agreement, which sets forth the terms and conditions of Executive’s employment
with the Company;

 

WHEREAS, the Company and the Executive now wish to amend the Employment
Agreement as of the date hereof; and

 

WHEREAS, Section 20 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
Executive.

 

NOW, THEREFORE, the Company and Executive hereby agree that the Employment
Agreement shall be amended as follows:

 

1. Section 3(i) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

 

“(i) Special Retention Bonus. Subject to the Executive’s continued employment
with the Company through the applicable Retention Date set forth below, on such
Retention Date the Company will pay to the Executive in a cash lump sum an
amount equal to the applicable Retention Bonus set forth below:

 



-1-

 

 

Retention Date  Retention Bonus  The date that is twelve (12) months after the
Closing Date (as defined in the Merger Agreement (as defined below)). 
 $900,000  The date that is eighteen (18) months after the Closing Date (as
defined in the Merger Agreement).   $700,000 

 

Notwithstanding the foregoing, in the event of a termination of the Executive’s
employment either (a) by the Company without Cause or (b) by the Executive for
Good Reason, the Company will pay to the Executive any then unpaid Retention
Bonus within ten (10) days of such termination. For the purposes of this Section
3(i), “Good Reason” means: (i) a material diminution in Executive’s Base Salary
or (ii) a failure by the Company to pay to the Executive any amounts due
hereunder, including any Incremental Portion or Variable Component, within
thirty (30) days of the date such amount is due to be paid hereunder, that in
the case of any Good Reason event is not cured by the Company within thirty (30)
days of written notice specifying the occurrence such Good Reason event, which
notice shall be given by Executive to the Company within ninety (90) days after
the occurrence of the Good Reason event. In the event of any nonpayment by the
Company of a Retention Bonus when due, the Company shall promptly upon demand
reimburse the Executive for his legal costs, including attorney’s fees, incurred
in seeking the payment of such amount.

 

For purposes of this Section 3(i), “Merger Agreement” means that certain
Agreement and Plan of Merger, by and among Vertical Bridge Acquisitions, LLC,
Vertical Steel Merger Sub Inc., and the Company, dated as of March 20, 2015, as
amended March 26, 2015.”

 

2. This Amendment shall supersede that certain Amendment No. 2 to the Employment
Agreement dated as of March 20, 2015 (the “Amendment No. 2”), which Amendment
No. 2 shall terminate effective immediately (without payment of consideration
therefor). In all other respects, the Employment Agreement is hereby ratified
and confirmed.

 

3. Notwithstanding anything in this Amendment to the contrary, except as set
forth in Section 2 hereof, this Amendment shall be subject to, and effective
upon, consummation of the transactions (the “Transactions”) contemplated by that
certain Agreement and Plan of Merger, by and among Vertical Bridge Acquisitions,
LLC, Vertical Steel Merger Sub Inc., and the Company, dated as of March 20,
2015, as amended March 26, 2015 (as amended, the “Merger Agreement”). In the
event the Merger Agreement is terminated in accordance with its terms, or the
Transactions are not consummated on or prior to December 31, 2015, this
Amendment shall terminate without further action, notice, or deed, and shall be
null and void ab initio; provided, however, that Section 2 hereof shall survive
any such termination.

 

4. This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument. This Amendment may be delivered via facsimile or scanned
“PDF” which shall be an original for all purposes.

 



-2-

 

 

[Signature Page Follows]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

CIG Wireless Corp.

 

By:  /s/ Romain Gay-Crosier  

Name: Romain Gay-Crosier

Title: Chief Financial Officer

 

/s/ Paul McGinn Name: Paul McGinn

 



[Signature Page to Amendment No. 3 to McGinn Employment Agreement]

 

